conclude that the district court did not abuse its discretion at sentencing.

                Accordingly, we

                            ORDER the judgment of conviction AFFIRMED.




                                        Gibbons


                                           J.
                 E-
                  .uglas



                cc: Hon. Steve L. Dobrescu, District Judge
                     State Public Defender/Ely
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     White Pine County District Attorney
                     White Pine County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      2